              Case 3:20-cv-05852-BJR Document 45 Filed 03/01/21 Page 1 of 1




 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 6
      MICHAEL HANSON,
 7                                                      No. 3:20-CV-5852-BJR
 8                                  Plaintiff,
             v.                                         ORDER OF DISMISSAL
 9
      C.R. BARD, INC., et al.,
10                                  Defendants.
11

12          Having reviewed the parties’ Joint Stipulation of Dismissal Without Prejudice (Dkt. No.

13   44), the Court ORDERS that Plaintiff’s claims against Defendants are DISMISSED without

14   prejudice. Each party will bear their own costs.
15
            DATED this 1st day of March, 2021.
16

17                                                      A
18                                                      Barbara Jacobs Rothstein
                                                        U.S. District Court Judge
19

20

21

22

23

24

25

26


     ORDER - 1
